Case 19-23970              Doc 30      Filed 08/18/20 Entered 08/18/20 13:11:29               Desc Main
                                         Document     Page 1 of 1


                                      UNITED STATES BANKRUPTCY COURT
                                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                                              EASTERN DIVISION

  In re:
                                                       Chapter 13
  BUSHRA S DAVID                                       Case No. 19-23970

                                                       Judge DAVID D. CLEARY
                        Debtor(s)

             NOTICE OF WITHDRAWAL OF MOTION FOR RELIEF FROM STAY (DOC 27)

         The Motion For Relief From Automatic Stay filed on behalf of Select Portfolio Servicing, Inc.
 on July 20, 2020 , as Doc #27, is hereby withdrawn as the alleged default through July 2020 has
 been cured.




                                                      /s/ Timothy R. Yueill
                                                      By: Timothy R. Yueill, Esq.
                                                      Counsel for Select Portfolio Servicing, Inc.




 LAW OFFICES OF IRA T. NEVEL, LLC
 Ira T. Nevel
 Timothy R. Yueill
 Greg Elsnic
 Aaron Nevel
 Joseph Baldwin
 Danielle Alvarez
 175 North Franklin St. Suite 201
 Chicago, Illinois 60606
 (312) 357-1125
 Pleadings@nevellaw.com
 MO
 # 19-03888
